OFFICE OF THE ATTORNEY    GENERAL OF TEXAS
                             AUSTIN




HonorableYalker Carrron
Cogaty Attorney IiudepethCounty
Warra Bluma. +exa*

Dear Sir:




                                                y under iaote




                                       Into tho offioa ln
                                     0 hia office fmm
                            tb very little fee6 edng   in,
                            r having eolleotea all ooaeirr-
                            raaete before ho went QUO,or

                      salonerrv Courtb, in tier of tie88
                      e8lreo to allow tho slurliT a 8alarf
     for ,ex-offioio mr110~8,   an4 ha6 reque8ted me to ob-
     tain 'anopinion rrom four office a8 to the 18gallty.
     The feea and ~X~WMI feea ~1 tbie of'fioebars far
     IB~WIX~ year8 reaohd the mxlmue au0-a ondex
      hrtmaa ~8635*ad swi, ana ei0e88 r8s8 hare t34308
      returned to the county, ot the ecd OS the yeer. * * **

             You further atate that by the end ot the yea the
amount of raeo oclleetedby the office ~111 probablf sroeed tha
mxinum but not untll arts Ootober,   and that ior the rlrat ati
months they hasteamuntx? to lees tbran0~00.00. The Qaaraiaalon-
era' Court wm.aBIlikr to allow oompem3.&loaSor ax-4ffieio  aerv-
ioas not to 6xaeed $1,000.
             Under the above etatsb raat8, you r*qu%LitOW opti-
ion aa to whether the CoPmissionera'Court may legelly allew
the payment 0r oompeneationr0r sx-ofsio~o a6nlaea   to the oi-
rieu in thin tnatanoe.
             ArtioLe SBS3, Vernoa*a Annotated Cir%l Statutea,
pr5v1ars aa iollew*r

                ‘“ifhe ConnrLaaiomra~Court ia hereby iIebmre4
       rrolp allowl*      iwmpensatlonfor epofifolo     aenl~~a
       se agusty     offieirla when the wwf+nafitio~-a er**aa
       tees which thry sra ailme k, xatah ~a#ioUn&eh
       tha asdmum prottad r0r in thi8 ehaptes. In maea
       where the c+Mqenaatlonaad exeeea feea *B&ah tba
       officer8 are all0wOd to xetab ohall not paoh, the
       mmlmwa pmvtdea ror in this ohapta,          tBr Qcmula-
       aionera* aotm asall allow bcnapenaatiaa        fop 4sx-offtoi6
       lsmLw8 when, in their JutQsoitt,~      auoh aoxpoaaetfon
       i8 n8868itaxy,proriaad,auoa 00qnmetIan to* ox
       offlsln    senlaoa    all&w4 ah&l& net inWeaae the Ooa-
       pcmaation     or the official bomk4 aha mum         of ew-
       psnaation     and oxoeoa feea allowed to~be rehalacidby
       him antler this chapter, Pmvlded, hWeV&, ,thr 6X
       offiale    herein authoris     ahall ?m allare    only after
       ln qpptmtunlty      rcw P pub110 heuarfngeMI sllrjr upen the
       8fUxmatite       wite of at hart threm aedera Of th0
       aesnala~i~owra'     oourt.*

            %%e pmhlbitiim     a @ a in8t lllewfag aerp*nBclfl,oa fOP
en-offtol~ rmiae8     to county offi6tpl*     soatafned in the &we
ltatnte boaoma iffedtivcr   only ~%hoa thr     eempeaeefionen4 eI-
aeaa feea whloh they axe allowed tar .retalnabd.~ Mach t&e
rParimU &WOridedfef in thia ohrsptaT.*
             In ems11 oomfle8,   where the offioera are oompea-
 rated en a fee boalo, rash a8 your8, a oouatp offlaer oanmot
 buteW*    Uaoil near the olow 0r the ri8cal year whether hi*
fee8 of offioe will be auffloient,after all lawful 8xp8mm8
have beon deducted, to mke the maximum salary allowed tc~be
retained by him. tlowarer, the offfoer, for lnatenoe the sherirr,
has been ronderlng to the county lx-ofiloi~    servloes trolp t&,
wry beginnlns of the year, therefore, it     i8 the aomoa and
lawful praatloe r0r oonrPf8alooera*  owarts, upon applioatloa
of oountl offloerr, to fir thrlr reapsotlre ex-offloio eaapon-
8atlon in ;Iamary for the entire current year. But where this
Proaedum 18 riotfollowed or rhea a0 8uoh oompeaaationhaa at
euoh a tti been fixed for a&~ officer, or haa be- i&x@ xor
80~~ offleaa bat not Sor all, it 1s legal far the awwaiaaio~ra~
OOUlTt at a later tlati to fti such otxapeu~tf~, u      Q& thefr
Witmont such ooazxmmtlaa is neoesaary, rar theeoflioera
wha hew not ?wm theretcmre allowed aaoh oompenemtion.
Opinion Ao. 84M9, a oopy oi whiah la hemlth         e.noloaeU.
            It  appaara ~fror J~UF letter that no order has here-
tofore been mad@by the ~daalo~ero*          aeart of four uouatt
with nf brenoe to ex-offiolo    eoagenaatlon   ‘to tba ohexit? for
the aurrent year, therafore that orrlasr htaa not been paid any
auah ottqpenaatloa for aa part of the ourrent T-P.         Vnodrrthe?*
faota, JOP are adtlaed .t L t the aazmdaalon*ra* court, upon a
plloation  by the  sheriff, aad upen 00 lianae with Art1ola &es.
nay enter an owlor gmnting     th4 um~ Y w thin the rtatatory llait
tl%otl   by Art. %%.

            You are'rarther alvise            that, un4lerfbhoSoalia Hated.
in the lostant oaee, the eOm8lS8lOner8'            0
Ita~arderretroaatlveto SanUary 1, 194S.
        lQ6 %x88 564, 16T 8. 1. 810, ,/ OT
             aa order     allowin   oompcuu4tlonfor thb resrrfaiW
part of this year.      If tke&er      la ma&8 retroaotireto ~afM&aF~ 1,
tb ~hr~ff fraythan bo issued a warrant rer tha month8 that
hwe elapsed since that bat*.         Honever.,     ii tha ordor is pros-
peatite and oaly ror the rmaiaber 02 the Yea*, tb roarinrrrp
                  b 8p a id   th eeheriff      oannot lx o a ed
                                                              fo r a w o ne
                  (1 008, beaaaSe &tiale MS54 @pr@fiieaq m-
                      ia the MXISUVA amount that         may be d&Owed a
ohfliff p* *mw *a eompnaatloa for ex-erilols                 aenloea-    ft
fellow* that wh*re lao& ~rpeaaatloa             18 allow& for al tW@
l*a# tw    QM pm the fuu aompenaatlon for one mar MY @nlY
b0 proporti0n8.u~auowd.
          In view of the facto in the inattintease, me


i,n&dvanoe ex-offi~locoqensation to g akeriff wiw a~u%vBepanrntly
~aba the nerximm corngenaatlon allowed by law to be retained by
him for that yesrr,aralualv~al the ex-oriloio eompenaation paid
hkP bl the county, that if bso&ar hia duty to return the amount
of ex-oitiaio oompenaationao reoeived to tha ownty, and, upon
hia teilure to do ao. the oounty bad a oauaa of aotlon agr.inst
h&an&ah$a bondamen-forMS an&u& ao unlorwfully        ratal&.
          8rrant Co nty. et al. v. tbllia.  et al.76    8. W.
(84) 198,‘amor dia~aaed.

           ihi8re enaloslng 8 oopy of our Opinion Bo. O-4500,
 \ which wa d2sousaed (Ialsll8r qaeatlon and reaobed the aame
  ~~~lualanexpraeaad in thla opinion.

                                      Your0 very traly,




                                           E. R. 3imwna
                                               Asalatant